DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending:
		Claims 1-15 are withdrawn.
		Claims 16-23 are rejected. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-15, drawn to a device for fluid flow control in wastewater treatment, classified in C02F 3/006.
Group II: Claims 16-23, drawn to a method of controlling a fluid flow rate, classified in C02F 2209/40.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method can be practiced by a materially different such as an apparatus  that does not require a microbial fuel cell (MFC) device; and the apparatus can be practiced by a materially different method such as method that does not require the step of measuring a flow rate of a fluid flow through the flow controller, comparing the measured flow rate with a pre-set flow rate value, and changing the flow rate based on the comparison outcome by controlling, through a system programmable logic controller, a motor to rotate a shaft a number of rotations determined using the calibration relationship.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Fareid Asphahani on 07/13/2022 provisional election was made without traverse to prosecute the invention of Group II, claims 16-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 16-23 are objected to because of the following informalities:  
	Claim 16 recites “the internal volume”; consider rephrasing to – an internal volume of the flow controller – for clarity purposes. 
	Claim 16 recites “the vertical direction”; consider rephrasing to – a vertical direction – for clarity purposes.
	Claim 16 recites “the outflow port”; consider rephrasing to – an outflow port – for clarity purposes.
	Claim 16 recites “the upper level”; consider rephrasing to – an upper level – for clarity purposes. 
	Claim 22 recites “a moveable component”; consider rephrasing to – a moveable component of the flow controller – or specifying the moveable component for clarity purposes. 
	Dependent claims are hereby objected due to dependency from objected claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites “the comparison outcome”; it is unclear what the comparison outcome is limited to therefore it is unclear how the flow rate is changed based on the comparison outcome. In interest of advancing prosecution, it is interpreted that the flow rate is changed after a comparing step. 
	Claim 23 recites “the calibration relationship”; there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what the calibration relationship is limited to? In interest of advancing prosecution, it is interpreted that the claim requires a calibration relationship. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 16, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (KR 200314231) by evidence of Elve Flow (see NPL). 
	Regarding claim 16, Lee teaches a method of controlling a fluid flow rate (controlling the flow rate; see ¶47 and ¶50), comprising: 
	providing a fluid to a fluid containment tank (“the liquid medicine supplied from the outside flows through the first cock 22. The liquid medicine is supplied to the medicine storage chamber 12”; see ¶62) structured to enclose a first interior space to contain the fluid (see Fig. 5); 
	providing the fluid from the fluid containment tank to a receiving tank (“when the liquid medicine stored in the conduit tank 72”; see ¶59) fluidically coupled to the fluid containment tank (i.e. medicine storage chamber 12) and structured to enclose a second interior space to contain the fluid (see Fig. 4); and 
	controlling a flow of the fluid through a flow controller (“flow rate control means 40 for controlling the flow rate of the liquid medicine”; see ¶50) fluidically coupled to the receiving tank (i.e. conduit tank 72) (see Fig. 4) by changing a position of the internal volume (corresponds to changing position of internal/interior volume of valve vase 41 shown in Figs. 7-8) along the vertical direction (corresponds to up & down arrows in Figs. 7-8, respectively) and relative to (1) a position of the receiving tank (i.e. conduit tank 72) (see Fig. 5) and (2) the upper level of the fluid in the fluid containment tank (i.e. medicine storage chamber 12) (see Fig. 5), wherein a change of the position of the internal volume adjusts a hydraulic resistance of a path from the fluid containment tank to the outflow port of the flow controller through the internal volume (the change in position of internal volume in valve body 41 of flow control means 40 shown in Figs. 7-8 have different cross-sectional areas therefore the change in position of the internal volume adjusts the hydraulic resistance since hydraulic resistance is changed by the cross-section area by evidence of Elve Flow; Elve Flow, see pg. 2).   
	Regarding claim 18, Lee teaches the method of claim 16, comprising: providing the fluid from the flow controller or from the receiving tank (i.e. conduit tank 72) to a water collection system (“flowing out of….tank (72) and inputting the liquid medicine into a chemical water treatment plant”; see ¶58) fluidically coupled to the flow controller or to the receiving tank (i.e. conduit tank 72) and configured to store the provided fluid and/or to route the provided fluid away from the flow controller or from the receiving tank (i.e. conduit tank 72) (fluid is routed away from conduit tank 72).  
	Regarding claim 20, Lee teaches the method of claim 16, wherein a rate of providing the fluid into the fluid containment tank (i.e. medicine storage chamber 12) is equal to or greater than a rate of providing the fluid from the fluid containment tank (i.e. medicine storage chamber 12) to the receiving tank (i.e. conduit tank 72) or to the flow controller (i.e. flow control means 40) (“when the liquid is continuously supplied…and the water level in the medicine storage chamber 12 is higher than predetermined height”; see ¶64; the water level higher than predetermined height suggests that the flow into the tank is higher than the flow out of the tank in order to a build a level therefore the limitation is met).  
	Regarding claim 21, Lee teaches the method of claim 16, wherein the controlling the flow of the fluid through the flow controller (i.e. flow control means 40) is operated by a motor (“rotation of the motor 52…to move the connecting rod 48 up and down”; see ¶52) that is controlled using a system programmable logic controller (PLC) (“motor 52 is first controlled by control means 80”; see ¶66).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 200314231) in view of Fulton (USPN 7,125,200) and by evidence of Elve Flow (see NPL).
	Regarding claim 19, Lee teaches the method of claim 16.
	Lee does not teach allowing a gas to enter or exit the internal volume of the flow controller through a vent port on an outside of the flow controller leading through a vent conduit to the internal volume.   
	In a related field of endeavor, Fulton teaches a flow control system (see Entire Abstract) comprising the step of allowing a gas to enter or exit the internal volume (“vent…that allows the pressure within the chamber”; see C9/L50-55) of the flow controller (flow control module; see C9/L60-65) through a vent port (corresponds to vent port on first vent 87e shown in Fig. 11) on an outside of the flow controller (i.e. flow control module) leading through a vent conduit (i.e. first vent 87e) to the internal volume (i.e. volume within chamber).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by incorporating the step of gas to enter/exit the flow controller as disclosed by Fulton because said step provides the benefit of adjusting the pressure to calibrate the flow (Fulton, see C10/L15-25). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 200314231) in view of Lull (USPN 6,962,164) and by evidence of Elve Flow (see NPL).
	Regarding claim 22, Lee teaches the method of claim 16.
	While there is inherently a calibration relationship; Lee does not explicitly teach establishing said calibration relationship between a change in a flow rate of a fluid flow through the flow controller and a number of movements of a moveable component that moves to achieve the change in the flow rate.  
	In a related field of endeavor, Lull teaches a method for controlling a flow controller (see Entire Abstract) comprising a calibration relationship (gain term D; see C10/L55-65 and Fig. 7E) between a change in a flow rate of a fluid flow through the flow controller and a number of movements (“the relationship between a flow rate of the mass flow controller and valve displacement”; see C10/L55-65; a number of movements is interpreted to be any number greater than 0) to achieve the change in the flow rate (“gain D…to achieve each fluid flow”; see C27/L40-50).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by incorporating the calibration relationship (gain term D) as disclosed by Lull because it is applying a known technique of establishing a gain term to a known flow control method obviously resulting in proper valve tuning and enabling precise control with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 200314231) in view of Nose (DK 179765) by evidence of Elve Flow (see NPL).
	Regarding claim 23, Lee teaches the method of claim 16, comprising: measuring a flow rate of a fluid flow through the flow controller (“measure the amount of the liquid medicine flowing out of the second outlet pipe 45”; see ¶58; pipe 45 is a part of flow control means 40),…by controlling, through a system programmable logic controller (“[a] control means 80 for controlling…the flow rate control means 40”; see ¶50), a motor (“motor 52 is first controlled by control means 80”; see ¶66) to rotate a shaft a number of rotations determined using the calibration relationship (the calibration relationship is presumed inherent; see §112b). 
	Lee does not teach comparing said measured flow rate with a pre-set flow rate value, and changing/controlling said flow rate based on the comparison outcome.
	In a related field of endeavor, Nose teaches a method for controlling a fluid flow through a valve (see Entire Abstract) comprising the step of comparing said measured flow rate with a pre-set flow rate value (“comparing the measured flow rate…and a predetermined flow rate threshold value”; see pg. 2, lines 10-20), and changing/controlling said flow rate based on the comparison outcome (“the step of controlling the opening degrees…in the case that the comparing step reveals that QM>QT”; see pg. 7, lines 20-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by incorporating the comparing step as disclosed by Nose because said step provides the benefit of ensuring accurate flow rate values (Nose, see pg. 13, lines 15-25).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 17, Lee teaches a method of claim 16.
	Lee does not teach wherein the flow controller is configured to perform one or both of: increase the flow rate when a distance between the position of the internal volume and the position of the receiving tank decreases in the vertical direction and a height between the position of the receiving tank and the upper level of the fluid in the fluid containment tank is held constant in the vertical direction, decrease the flow rate when a distance between the position of the internal volume and the position of the receiving tank increases in the vertical direction and a height between the position of the receiving tank and the upper level of the fluid in the fluid containment tank is held constant in the vertical direction.  
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by increasing the flow rate when a distance is decreased or decreasing the flow rate when a distance is increased because there is no motivation or suggestion to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778